545 So. 2d 1352 (1989)
Vernon AMOS, Appellant,
v.
STATE of Florida, Appellee.
No. 69928.
Supreme Court of Florida.
June 15, 1989.
Craig A. Boudreau, Palm Beach, for appellant.
Robert A. Butterworth, Atty. Gen. and Amy Lynn Diem and Joy B. Shearer, Asst. Attys. Gen., West Palm Beach, for appellee.
PER CURIAM.
Vernon Amos appeals his conviction of two counts of first degree murder and the imposition of two death sentences. He also appeals his convictions and sentences for four counts of robbery with a firearm, one count of attempted first-degree murder, and one count of aggravated assault with a firearm. We have jurisdiction. Art. V, § 3(b)(1), Fla. Const.
Amos was tried jointly with his codefendant, Leonard Spencer, and timely challenged as unconstitutional the jury district system utilized in Palm Beach County to select his jury. Consistent with our decision in Spencer v. State, 545 So. 2d 1352 (Fla. 1989), and for the reasons expressed in that decision, we find the jury district system as utilized in this case unconstitutional. Accordingly, we reverse Amos's convictions and remand for a new trial. We decline to address Amos's other claims.
It is so ordered.
EHRLICH, C.J., and OVERTON, McDONALD, SHAW, BARKETT, GRIMES and KOGAN, JJ., concur.